IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 14 EM 2021
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
GEORGE M. PINES JR.,                           :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of May, 2021, the Petition for Leave to File a Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.